DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 3/26/20, 4/16/21, 8/16/21 and 8/20/21 have been considered.
3.	Claims 3-10 are objected to because of the following informalities:  
A.	As per claim 3, at line 6 change “;” to --.-- .
B.	All claims depending from an objected claim are also objected to for the same reasons.	
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 18, at lines 3-4 “the similar zone record modification component” lacks antecedence since this language is not previously recited in claim 16 or any of the claims from which it depends (Note claim 17 provides support for this language).

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2019088204A (hereinafter D1- see translation).
A.	As per claim 1, D1 discloses:
A computer implemented method of controlling a mobile work machine (Figs. 1, 2), the method comprising: 
obtaining a representation of a portion of a worksite divided into control zones, each control zone corresponding to a control parameter value for a control parameter of a work machine actuator (WMA) on the mobile work machine (Fig. 12; work condition for cultivating each zone represented by patterns- 651, 653, 651; blank boxes represent zones not operated upon); 
identifying a position of the mobile work machine in a current control zone on the worksite (Fig. 12:657); 

detecting initiation of a parameter value modification operation (Fig. 16:680A- operator may modify control parameter for a zone); 
detecting modification of the control parameter value from a first value to a second value (Fig. 16B); 
controlling the WMA based on the second value for the control parameter (Fig. 16B); 
modifying the representation to include a finished control zone corresponding to a portion of the current control zone that was already operated on by the mobile work machine and that corresponds to the first value of the control parameter, and an unfinished current control zone corresponding to a portion of the current control zone that has not been processed by the mobile work machine and that corresponds to the second value of the control parameter (Figs. 15, 16B- display shows representation of worksite divided into zones with various control parameters and the location of the machine as it travels; the finished zones are shown with a pattern indicating completion whereas unfinished zones may be defined as the white boxes yet to be operated upon or those zones having a certain pattern requiring further cultivation (Fig. 15:679)).
B.	As per claims 11 and 19, as noted above whereby the machine may be a cultivator (Fig. 1) operating on a field and uses a computer-based system to 
C.	As per claims 2-4, as noted above whereby a real-time display is provided showing the field divided into zones with indications of the work parameter associated therewith and the location and heading of the machine as it travels across the field (Fig. 12).
D.	As per claims 5 and 6, as noted above whereby the operator may modify the control parameter associated with a zone and the display is modified accordingly (change recorded).
E.	As per claims 12-15, as noted above for claims 2-6.
7.	Claims 7-10, 16-18 and 20 are distinguishable over the prior art with regards to the identification and treatment of similar unfinished zones 
8.	Claims 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-10 and 18 would be allowable if rewritten to overcome the objection(s)/rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
US 2017/0115862 (Stratton) is representative of the general state of the art.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661